COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of E.S.T. aka E.T., a Child

Appellate case number:   01-22-00404-CV

Trial court case number: 2019-01176J

Trial court:             315th District Court of Harris County

      Appellee, Department of Family and Protective Services, has filed a second
unopposed motion for an extension of time to file its brief. The motion is granted in part.
Appellee’s brief is due to be filed with this Court no later than Wednesday, October 12,
2022. See TEX. R. APP. P. 28.4(a), 38.6(d).
       This appeal involves the termination of the parent-child relationship. Accordingly,
this Court is required to bring the appeal to final disposition by November 21, 2022. See
TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T. CODE, tit. 2, subtit. F app (requiring
courts of appeal to bring appeal of suit for termination of parent-child relationship to final
disposition within 180 days of date notice of appeal is filed, so far as reasonably possible).
Accordingly, no further extensions will be granted.
       It is so ORDERED.

Judge’s signature: _____/s/ Veronica Rivas-Molloy______
                   Acting individually


Date: ____September 28, 2022_____